Order issued November 13, 2012




                                          In The
                               (nitrt tif App ia1s
                       Fiftti I1itriri uf Lrxai it t1ztt1as

                                  No. 05-1 1-00140-CV


       DALLAS CITY LIMITS PROPERTY CO., LP., Appellant/Cross-Appeilce

                                            V

              AUSTIN JOCKEY CLUB, LTD., Appellee/Cross-Appellant


                                         ORDER


                       Before Justices FitzGerald. Murphy. Fill more

      Appellee/Cross-Appellant’s Motion for En Bane Consideration is DENIED.




                                                 KLRRY P. FITZGERALD
                                                 .fl ‘S lICE